Mr. Justice Eakin
delivered the opinion of the court.
1. In the pleadings, as well as at the trial, plaintiff seeks to have her dower in the partnership property declared and admeasured to her, and that she have judgment for her half interest in her husband’s interest in said partnership property. The main purpose, of this suit seems to be to recover the widow’s share of the estate’s interest in said partnership. The title to the real estate in said partnership is in C. E. Hadley, and therefore the interest of the real estate is an equitable interest; and a widow has no dower in an equitable estate in lands: Section 7286, L. O. L.; Burton v. Moffitt, 3 Or. 29; Neal v. Davis, 53 Or. 423 (99 Pac. 69, 101 Pac. 212).
2. And distribution of personal property of the estate must come through the administrator. In Casto v. Murray, 47 Or. 57 (81 Pac. 388, 883), it is said that upon the death of any person his personal property passes by operation of law to the personal representatives, from whom only the title thereto can be derived; and in Hillman v. Young, 64 Or. 73 (127 Pac. 793, 129 Pac. 124), it is said that the personal property of a déceased person goes by operation of law to the administrator and must be distributed by him.
*1833. It was the duty of the general administrator, if he had reason to believe there was a partnership, to have inventoried it as such, and, if necessary, bring suit for the recovery thereof from the person in possession, if there was a reasonable ground to believe a partnership existed, as is disclosed by the administrator’s answer in this proceeding. If he was unwilling to do his duty in relation thereto, he should have resigned as such administrator and let some other person attend to it.
4. So that the plaintiff had no personal interest in any of the property, real or personal, until the close of the administration of the estate; but under Hillman v. Young, supra, where the personal representative neglects or refuses to act, which was the case here, the beir may apply in equity to reduce to the possession of the administrator the outstanding assets of the partnership, so that it may be included in the estate, and this suit can only operate in aid of the administration.
5. Plaintiff by her reply to the supplemental answer admits the settlement alleged therein, but alleges fraud by the defendant C. E. Hadley in procuring it; and she seeks to have it declared void, but asks to retain the $7,000 as part of her dower share of the estate in the final decision of this case. This is upon the assumption that the partnership exists as she alleges in the complaint and that she will have that amount due her from said property, which is denied by the answer, and we have no right to assume that it exists. When she filed her reply to the supplemental answer, she should have proved the fraud and offered to put the defendant in statu quo by tendering back the $7,000. The question of fraud was not tried out or passed upon by the Circuit Court, and there was no tender back of the $7,000 as a condition of her right to proceed *184with the trial. The fraud entitling her to rescind the contract of the settlement and to proceed with the trial must be established before the court as a condition of her proceeding therewith. There are a great many matters suggested on this appeal that we have not discussed and deem them, entirely , immaterial, as we cannot give final decision on this appeal.
6. The case ought to go back to the trial court for complete trial between the parties as to the existence of the partnership and for final disposition there; and if the partnership is found to exist, the decree should be rendered in favor of the estate, putting the administrator in charge thereof for final settlement and distribution. The settlement made with plaintiff cannot prejudice the rights and duties of the administrator to take notice of the partnership, if there be one, and to administer the same in the usual manner. Plaintiff can only sue to have the property adjudged partnership property of C. B. Hadley, deceased, and C. E. Hadley, and to determine that the interest of C. B. Hadley is the property of his estate, to be administered in the usual manner, and not to adjudge her interest therein as an heir or distributee. That can only be done in the County Court at the close of the administration, and plaintiff’s interest in said property can only be recognized to that extent. In Hillman v. Young, 64 Or., at page 90 (129 Pac., at page 126), the procedure in such a case is fairly well outlined:
“ ‘When an administrator refuses to bring an action upon a claim due the estate, heirs, creditors and others interested in its collection should have an adequate remedy. * * It is, in effect, an action for the benefit of the estate brought in the name of the heirs or creditors because the personal representative has refused to bring it. ’ * * Here it is manifest by the allegations of the complaint, as well as avowals of the answer of *185the executor, Jones, that he was claiming the property in question as his own, and would not take any steps to reduce it to the possession of the estate that it might be distributed to the heirs'. The case was ripe for the interposition of equity at the suit of the heirs in aid of proper administration of the estate, in order that the course of the descent and distribution laid down by law might not he hindered or obstructed by the unwarranted assumption of the administrator.”
7. It is not the province of this court to create a lien in favor of plaintiff’s attorney on the property, as the property is not plaintiff’s property, nor is this adjudication thereof in her favor. If the estate is liable for an attorney’s fee, that is a matter to be settled in the County Court, and is immaterial here.
The decree of the lower court will be reversed, and the cause remanded for further proceedings not inconsistent with this opinion.
Reversed and Remanded.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McNary concur.